DETAILED ACTION
This Office Action is sent in response to Applicant's Response filed 04/27/2022 for 16544486. Claims 1-4, 6, 8, 11, and 13-14 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Examiner acknowledges Applicant’s summary of the 04/19/2022 telephonic interview.
In response to Applicant's arguments with respect to the objection to the drawings, Applicant's amendment to the specification and drawings describing Figure 9 are newly rejected or objected to as encompassing new matter.
Figure 9 illustrates an edited version of the web application interface 600 where hyperlinks 608, 610, and 612 have been removed and remaining data as displayed in the web application interface are rearranged. Applicant relies on [0054] stating that "In response, the voice activation system may remove the five hyperlinks with associated command words from the web application interface to declutter the display screen" and "In some embodiments, the web application may be rearranged automatically in view of the command word dictionary and associated actions" as support for the new drawing. However, Applicant’s originally filed specification fails to provide any support in how the web application interface is rearranged or decluttered past merely removing hyperlinks from the web application interface, as argued by Applicant in objected to Figure 9. Applicant's specification supports merely removing hyperlinks but does not prevent additional information from subsequently being displayed. Applicant is advised to insert a flow chart step of "removing hyperlinks associated from web application" after step 402 in method 400 of Figure 4 to overcome the objection to the drawings.
In view of Applicant's amendments, the objection of claim 1 has been withdrawn.
In view of Applicant's amendments, the 112(b) rejection of claims 1-4, 6, 15-17, and 20 have been withdrawn with respect to the term “useful” but the 112(b) rejection of claims 8, 11, and 13-14 have been maintained in view of the term “useful” still recited in independent claim 8. Additionally, upon further consideration, a new ground of rejection under 35 U.S.C. 112(b) is made in view of the newly amended term “similar” as recited in claims 1 and 8.
Applicant's arguments with respect to the 103 rejection of claims 1 and 8 have been fully considered but are not persuasive.
In response to applicant’s arguments against the references individually (where "nothing in Weinstein discloses or suggests automatically detecting one or more command words based on other web applications that include similar actions" [pg. 10:3]), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the Office Action cites the combination of the words included in displayed candidate tasks as disclosed in Weinstein [Fig. 10A, para 0355, 0371] with commands from common web sites as disclosed in Wang [para 0064] to teach the newly amended "automatically detecting one or more command words based on other web applications that include similar actions" limitation as recited of claim 1. Claim 1 remains rejected.
Dependent claims 2-4, 6, 11, and 13-14 remain rejected at least based on their dependence from independent claims 1 and 8.

Drawings
The drawings are objected to because newly submitted Figure 9 displays the edited version of the web application interface 900 as the web application interface 600 having removed hyperlinks 608, 610, and 612 from web application interface 600 without adding additional data, increasing an amount of blank space, and repositioning Merchant A dashboard 614 and Merchant A data 615 in relation to Merchant B dashboard 616, Merchant B data 617, Merchant C dashboard 618, and Merchant C data 619 which are not supported by the originally filed specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 04/27/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The previously filed specification fails to disclose decluttering the display screen by removing previously displayed hyperlinks without adding additional content, increasing an amount of blank space, and repositioning remaining hyperlink content as amended in newly presented Figure 9. The drawings are considered as introducing new matter, thus it would reason that any detailed description to drawings not previously presented must additionally be rejected as encompassing new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 1 is objected to because of the following informalities.
Claim 1 recites “via the web application” which lacks antecedent basis and has been interpreted as “via the web application --interface--“.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4, 6, 8, 11, and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 8 recite the relative term "similar" which renders the claim indefinite. The term "similar" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The command words based on actions have been rendered indefinite by the use of "similar", because it is not possible to determine which actions would be considered similar to the command words. For application of the prior art of record and for purposes of rejection on its merits, the examiner is going to interpret "similar" in claims 1, 8, and 15 to mean "one or more command words for the web application interface based on other web applications that include [[similar]] actions".
Claim 8 recites the relative term "useful" which renders the claim indefinite. The term "useful" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The one or more command words has been rendered indefinite by the use of "useful", because it is not possible to determine which command words would be considered useful for the web application interface. For application of the prior art of record and for purposes of rejection on its merits, the examiner is going to interpret "useful" in claim 8 to mean "automatically detecting one or more command words predicted to be [[useful]] for the web application interface".
Dependent claims 2-4, 6, 11, and 13-14 are rejected as being indefinite under 35 USC 112(b) for failing to remedy the deficiencies of respective parent claims 1 and 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 8, 11, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein et al. (US 20190373102 A1) in view of Wang et al. (US 20130219277 A1).

As to claim 1, Weinstein discloses a computer-implemented method comprising:
providing a[n] … application interface including one or more hyperlinks [Fig. 10A, para 0352-0353, 0355-0357, device displays settings interface of shortcut interface (read: application interface) including task affordances (read: hyperlinks, note the broadest reasonable interpretation of hyperlink includes any icon linking to another object and task affordances are associated with respective application task)], each hyperlink of the one or more hyperlinks selectable to execute an action by the … application interface [Fig. 10A, para 0355-0357, selection of task affordance initiates process (read: action) in shortcut interface; note the limitation "to execute an action by the web application interface" is not being given patentable weight as the term "to" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "hyperlink" as recited in the claim (see MPEP 2111.04)], wherein the one or more hyperlinks are visible on the … application interface [Fig. 10A, para 0352-0353, 0355-0357, settings interface of shortcut interface displays task affordances];
providing a voice activation toolkit interface for applying a voice activation system to the … application interface [Fig. 10A, para 0355-0356, display settings interface (read: voice activation toolkit interface), where interface configures voice shortcuts for shortcut interface; note the limitation "for applying a voice activation system to the web application interface" is not being given patentable weight as the term "for" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "voice activation toolkit interface" as recited in the claim];
automatically detecting one or more command words for the … application interface … [para 0356-0357, 0368, generate phrase including words for shortcut interface, where phrase may be associated with a task of the shortcut interface; note the limitation "for the web application interface" is not being given patentable weight as the term "for" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "one or more command words" as recited in the claim];
displaying, via the voice activation toolkit interface, an action list including at least one of the actions executable by the … application interface by selecting the one or more hyperlinks [Fig. 10A, para 0355-0357, settings interface displays task affordances representing tasks, where selection of task affordance initiates process for representative task];
receiving, via the voice activation toolkit interface, a user selection of at least one selected action of the actions included in the action list [Fig. 10A, para 0356, settings interface detects selection gesture on affordance representing task];
associating at least one of the detected one or more command words with the at least one selected action [Fig. 10H, para 0371-0372, associate phrase with task];
decluttering the … application interface by removing one or more hyperlinks associated with the at least one selected action from the … application interface [Figs. 10A, 10M, para 0371-0372, 0410, remove affordance associated with newly assigned task from candidate task portion in settings interface, note removing the assigned affordance from display falls under the broadest reasonable interpretation of declutter as consistent with Applicant's specification];
hiding the removed one or more hyperlinks in one or more menus accessible via the … application [Figs. 10A, 10N-10O, para 0372-0374, remove assigned affordance from candidate task portion and display affordance in shortcut interface (read: one or more menus) accessible through shortcut affordance displayed in settings interface];
receiving, via the voice activation toolkit, one or more user commands to rearrange the … application interface in response to the removed one or more hyperlinks [Figs. 10R-10S, para 0355, 0376-0377, user selection of additional tasks affordance (read: one or more user commands) replaces display of settings interface with global task interface after assigning task, note replacing display falls under the broadest reasonable interpretation of rearranging including any change; also note the limitation "to rearrange the web application interface" is not being given patentable weight as the term "to" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "one or more user commands" as recited in the claim];
receiving an audio command stream, the audio command stream being an audio recording of a user command to execute the at least one selected action [Fig. 14, para 0473-0474, 0476, microphone receives input of speech including shortcut phrase to perform task];
transmitting the audio command stream to a speech recognition application programming interface (API) [Fig. 14, para 0261, 0476-0477, forward speech input to speech to text processing module (read: API), note broadest reasonable interpretation of API includes any software connecting (read: interfacing) other software and that the STT module facilitates communication between the input received at the microphone and device task processing];
receiving a command transcription of the user command from the speech recognition API, the command transcription including one or more words of the user command [para 0262, 0477-0478, STT module produces text representation of speech input, where text representation includes recognized words];
determining that at least one of the one or more words of the user command matches the detected one or more command words associated with the at least one selected action [para 0478-0479, determine text representation words match shortcut phrase words to perform task]; and
based on the determination that at least one of the one or more words of the user command matches the detected one or more command words associated with the at least one selected action, executing the at least one selected action via the … application interface [Fig. 14, para 0479, 0483-0486, perform application task when words recognized in text representation match shortcut phrase words],
wherein the method is performed using one or more processors [Fig. 7A, para 0249-0250, system includes processor].
However, Weinstein does not specifically disclose wherein "a[n] … application interface" is "a web application interface", "the … application interface" is "the web application interface", "other … applications" is "other web applications", and "the … application" is "the web application"; and one or more command words for the web application interface based on other web applications that include similar actions.
Wang discloses a web application interface, the web application interface, the web application [Fig. 12, para 0002, 0069, browser interface, where browser is a web browser application], other web applications [para 0067, browser accesses multiple web sites]; and one or more command words for the web application interface based on other web applications that include similar actions [para 0064-0067, browser supports voice command, where multiple web sites may access resources with specific voice command].
Weinstein and Wang are analogous art to the claimed invention being from a similar field of endeavor of voice-activated user interfaces. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify applications and command words as disclosed by Weinstein with web application and similar command words as disclosed by Wang with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Weinstein as described above to improve browser control mechanisms [Wang, para 0003].

As to claim 2, Weinstein discloses the method of claim 1 further comprising receiving a user selection of the one or more command words [Fig. 10K, para 0369, detect user selection of phrase including words].

As to claim 3, Weinstein discloses the method of claim 1 further comprising:
receiving a user selection of the one or more command words [Fig. 10K, para 0369, detect user selection of phrase including words]; and
adding the one or more command words to a command word dictionary [Fig. 10O, para 0371, 0373, 0407, store shortcut associating phrase to task in stored voice shortcuts (read: command word dictionary)].

As to claim 4, Weinstein discloses the method of claim 1 further comprising receiving a voice trigger input via a voice trigger input icon in the … application interface [Fig. 10C, para 0358, receive user selection of record affordance (read: voice trigger input icon)] as displayed in interface].
However, Weinstein does not specifically disclose wherein "the … application interface" is "the web application interface".
Wang discloses the web application interface [Fig. 12, para 0002, 0069, browser interface].
Weinstein and Wang are analogous art to the claimed invention being from a similar field of endeavor of voice-activated user interfaces. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the application interface as disclosed by Weinstein with the web application interface as disclosed by Wang with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Weinstein as described above to improve browser control mechanisms [Wang, para 0003].

As to claim 6, Weinstein discloses the method of claim 1 further comprising: requesting, via the voice activation toolkit interface, a user selection of at least one command word of the one or more command words to associate with the at least one selected action included in the action list [Figs. 10J-10L, para 0368-0369, 0371, display for selection (read: request) phrase including words, where user selection of phrase associates phrase with task of task affordance].

As to claim 8, Weinstein discloses a computer-implemented method comprising:
providing a[n] … application interface configured to select one or more hyperlinks based on audio commands from a user [Fig. 10A, para 0352-0353, 0355-0357, device displays settings interface of shortcut interface (read: application interface) including task affordances (read: hyperlinks, note the broadest reasonable interpretation of hyperlink includes any icon linking to another object and task affordances are associated with respective application task); note the limitation "to select one or more hyperlinks based on audio commands from a user" is not being given patentable weight as the term "to" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "web application interface" as recited in the claim (see MPEP 2111.04)], wherein each of the one or more hyperlinks is selectable to execute an action by the … application interface [Fig. 10A, para 0355-0357, selection of task affordance initiates process (read: action) in shortcut interface; note the limitation "to execute an action by the web application interface" is not being given patentable weight as the term "to" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "hyperlink" as recited in the claim], and wherein the one or more hyperlinks are visible on the … application interface [Fig. 10A, para 0352-0353, 0355-0357, settings interface of shortcut interface displays task affordances];
providing a voice activation toolkit interface for applying a voice activation system to the … application interface [Fig. 10A, para 0355-0356, display settings interface (read: voice activation toolkit interface), where interface configures voice shortcuts for shortcut interface; note the limitation "for applying a voice activation system to the web application interface" is not being given patentable weight as the term "for" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "voice activation toolkit interface" as recited in the claim];
displaying, via the voice activation toolkit interface, an action list including at least one action of the actions executable by the one or more hyperlinks [Fig. 10A, para 0355-0357, settings interface displays task affordances representing tasks, where selection of task affordance initiates process for representative task];
automatically detecting one or more command words predicted to be useful for the … application interface … [para 0356-0357, 0368, generate phrase including words for shortcut interface, where phrase is generated to prompt user (read: be useful) in associating task of shortcut interface; note the limitation "to be useful for the web application interface" is not being given patentable weight as the terms "to" and "for" suggest or make optional and do not require the step to be performed as the limitation is an intended result of the "one or more command words" as recited in the claim];
associating each of the detected one or more command words with one or more actions included in the action list [Fig. 10H, para 0371-0372, associate phrase with task represented by shortcut task affordance];
decluttering the web application interface by removing one or more hyperlinks associated with one or more actions included in the action list from the … application interface [Figs. 10A, 10M, para 0371-0372, 0410, remove affordance associated with newly assigned task from candidate task portion in settings interface, note removing the assigned affordance from display falls under the broadest reasonable interpretation of declutter as consistent with Applicant's specification];
hiding the removed one or more hyperlinks in one or more menus accessible via the web application [Figs. 10A, 10N-10O, para 0372-0374, remove assigned affordance from candidate task portion and display affordance in shortcut interface (read: one or more menus) accessible through shortcut affordance displayed in settings interface];
receiving, via the voice activation toolkit, one or more user commands to rearrange the … application interface in response to the removed one or more hyperlinks [Figs. 10A, 10M, para 0371-0372, 0410, user selection of additional tasks affordance (read: one or more user commands) replaces display of settings interface with global task interface after assigning task, note replacing display falls under the broadest reasonable interpretation of rearranging including any change; also note the limitation "to rearrange the web application interface" is not being given patentable weight as the term "to" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "one or more user commands" as recited in the claim];
receiving an audio command from the user, the audio command being an audio recording of a user command to perform a selected action of the one or more actions [Fig. 14, para 0473-0474, 0476, microphone receives input of speech including shortcut phrase to perform task associated with shortcut phrase];
transmitting the audio command to a speech recognition application programming interface (API) [Fig. 14, para 0261, 0476-0477, forward speech input to speech to text processing module (read: API), note broadest reasonable interpretation of API includes any software connecting (read: interfacing) other software and that the STT module facilitates communication between the input received at the microphone and device task processing];
receiving a command transcription of the user command from the speech recognition API, the command transcription including one or more words of the user command [para 0262, 0477-0478, STT module produces text representation of speech input, where text representation includes recognized words]; 
identifying a command word associated with the selected action in the command transcription [para 0478-0479, determine phrase for task including words (read: command word associated with the selected action) included in text representation words]; and
based on the identification of the command word associated with the selected action, executing the selected action [Fig. 14, para 0479, 0483-0486, perform application task when shortcut phrase words included in words recognized in text representation],
wherein the method is performed using one or more processors [Fig. 7A, para 0249-0250, system includes processor].
However, Weinstein does not specifically disclose wherein "a[n] … application interface" is "a web application interface", "the … application interface" is "the web application interface", "other … applications" are "other web applications", "the … application" is "the web application"; and one or more command words predicted to be useful for the web application interface based on other web applications that include similar actions.
Wang discloses a web application interface, the web application interface, the web application [Fig. 12, para 0002, 0069, browser interface, where browser is a web browser application], other web applications [para 0067, browser accesses multiple web sites], and one or more command words predicted to be useful for the web application interface based on other web applications that include similar actions [para 0064-0067, browser supports voice command, where voice command may access resources at multiple web sites and is therefore useful].
Weinstein and Wang are analogous art to the claimed invention being from a similar field of endeavor of voice-activated user interfaces. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify applications and command words as disclosed by Weinstein with web application and similar command words as disclosed by Wang with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Weinstein as described above to improve browser control mechanisms [Wang, para 0003].

As to claim 11, Weinstein discloses the method of claim 8 further comprising adding the one or more command words to a command word dictionary [Fig. 10O, para 0371, 0373, 0407, store shortcut associating phrase to task in stored voice shortcuts].

As to claim 13, Weinstein discloses the method of claim 8, wherein the selected action executes a[n] … application [para 0357, 0371, perform application task].
However, Weinstein does not specifically disclose wherein "a[n] … application" is "a web application".
Wang discloses a web application [Fig. 12, para 0002, 0069, web browser application].
Weinstein and Wang are analogous art to the claimed invention being from a similar field of endeavor of voice-activated user interfaces. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the application as disclosed by Weinstein with the web application as disclosed by Wang with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Weinstein as described above to improve browser control mechanisms [Wang, para 0003].

As to claim 14, Weinstein discloses the method of claim 8 further comprising:
requesting, via the voice activation toolkit interface, a user selection of at least one of the actions included in the action list [Fig. 10A, para 0355-0356, settings interface displays for selection (read: request) task affordances, where task affordances may be selected by the user]; and
requesting, via the voice activation toolkit interface, a user selection of one or more command words to associate with the user selection of the at least one of the actions included in the action list [Figs. 10J-10L, para 0368-0369, 0371, display for selection phrases including words, where user selection of phrase associates phrase with task of task affordance].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240. The examiner can normally be reached M-F between 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/Examiner, Art Unit 2145